Affirmed and Memorandum Opinion filed November 6, 2008







Affirmed
and Memorandum Opinion filed November 6, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00264-CR
____________
 
CHICO ARHMED CARTER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 178th District
Court
 Harris County, Texas
Trial Court Cause No.
1058437
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of Aguilty@ to the offense of failure to register as a sex offender.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court deferred adjudication and placed appellant on community supervision for
two years.  Subsequently, the State moved to adjudicate guilt.  The trial court
found three of the State=s allegations to be true and proceeded to adjudicate guilt. 
The trial court sentenced appellant on January 17, 2008, to confinement for
five years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 6, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).